EXHIBIT 10.4

 

  LOGO [g555144p20.jpg]  

On behalf of KeyBank National Association (“KeyBank”), a KeyCorp affiliate
(KeyCorp and its affiliates, including KeyBank, are individually or collectively
herein called “Key”)*, we are delighted to extend you our offer of employment as
Chief Financial Officer. You will report to me, and will be recommended for the
title of Executive Vice President.

Base Salary

Your annualized base salary will be $600,000 less applicable withholdings.

New Hire Equity Award (3-year vest)

You will receive an award of phantom shares (rounded down to the nearest whole
share) in the amount of $2,100,000 pursuant to, and subject to the terms and
conditions of, the KeyCorp 2013 Equity Compensation Plan. One-third of your
phantom shares will vest on each of the first three anniversaries of the date of
grant. Vested phantom shares will be paid to you in Key common shares. As a
condition for receiving these phantom shares you are required to execute
(accept) an award agreement which contains certain restrictions, including
(i) your use of Key’s non-public information and intellectual property and
(ii) solicitation of Key’s employees and customers.

Annual Incentive Compensation

You will be eligible to participate in the 2013 KeyCorp Annual Incentive Plan.
For the 2013 performance period, you will be eligible to receive a minimum
annual incentive award of $600,000, but you may be eligible to earn more than
this incentive amount based on your performance and Key’s overall performance.
Incentive compensation awards are paid on or before March 15 of the year
following the performance period (i.e. in March of 2014).

Long Term Incentive Compensation

You will be eligible to participate in the Key long-term incentive compensation
(“LTIC”) program beginning in 2013. Your annual LTIC target is $1,200,000. For
2013, your minimum LTIC award will be $1,200,000, but you may be eligible to
earn more than this amount based on your performance and Key’s overall
performance. LTIC awards for the 2013 performance period will be granted in the
first quarter of 2014. For future years, the actual amount of your LTIC awards
will be based on both your performance and Key’s performance for the applicable
performance period.

Under the current terms of the LTIC program, your LTIC award will be delivered
as a variable mix of equity (e.g. cash performance shares, restricted stock
units, and stock options); however, the structure of the LTIC program and the
equity mix is determined annually and may change. Cash performance shares are
subject to a three-year cliff vesting requirement, while

 

 

* Employer contact information can be found at (i) Key Employee Services, 4910
Tiedeman Road, Brooklyn, Ohio 44144; or (ii) 1-888-KEYS2HR; or (iii) or by
accessing www.key.com.



--------------------------------------------------------------------------------

restricted stock units and stock options are subject to a four-year ratable
vesting requirement. Prior to vesting, all LTIC awards will be risk reviewed to
ensure that both you and your business unit continue to comply with Key’s risk
requirements.

Mandatory Deferral

Key’s incentive compensation policies require that you defer 50 percent of the
sum of your annual and long-term incentive compensation (referred to as your
“total incentive award”). Long-term incentive compensation is considered first
for purposes of determining whether you satisfy the required deferral
percentage. The amount of your annual incentive compensation required to be
deferred (if any) is the additional amount necessary to satisfy the required
deferred percentage in excess of your long-term incentive compensation. Any
deferred annual incentive compensation will be delivered to you in the form of
equity subject to a multi-year vesting schedule. Based on the target amounts of
your annual and long-term incentive compensation, you should not be required to
defer any portion of your annual incentive compensation; however, this is
dependent on the actual long-term incentive compensation you are awarded in any
given year relative to your total incentive award.

Please note that your long-term incentive compensation and deferred annual
incentive compensation (if any) is subject to Key’s incentive compensation
policies, including those related to risk balancing.

Deferred Savings Plan

Based on your position and compensation level, you will be eligible to
participate in Key’s Deferred Savings Plan. The Deferred Savings Plan allows you
to defer a portion of your eligible compensation to the Plan until your
retirement or termination from Key. You may only defer compensation to the Plan
once your compensation exceeds the Internal Revenue Service’s prescribed
compensation level for the applicable plan year (i.e. for 2013, this limit is
$255,000). The term “compensation” generally includes both your annual incentive
award and your base salary.

If you are interested in deferring a pro-rated amount of your 2013 compensation
to the Deferred Savings Plan, you must complete a deferral election within 30
days of becoming employed at Key. You will be provided with an overview and
summary of the Deferred Savings Plan prior to your employment start date.

Change of Control Agreement

At the time of your employment with Key, you will be provided with a Change of
Control Agreement that will provide you with certain benefits in the event that
your employment is terminated as a result of a change of control (as that term
is defined in Change of Control Agreement) of Key.

Executive Health Program

You will be eligible to participate in Key’s Executive Health Program which is
provided to a select group of Key executives to provide additional wellness
services and requires that you obtain a periodic physical examination.

Relocation

As part of this employment offer, you are eligible to receive executive
relocation benefits. These relocation benefits will include a $100,000
miscellaneous expense allowance (subject to applicable taxes); up to six months
of temporary housing; reimbursement of duplicate housing expenses, not to exceed
$4,000 per month, for up to twelve months; reimbursement of reasonable costs
incurred in house hunting trips; assistance in selling your existing home and/or
purchasing a new home; as well as packing and shipment of your household goods.
The specific benefits being offered to you will be described in greater detail
in the Relocation Program Guide that will be provided to you separately.

Please note that, as a condition to receiving relocation benefits, you are
required to execute a Relocation Repayment Agreement and return it to Global
Mobility Solutions (GMS), our relocation provider, for your relocation amount to
fund. The terms and conditions of your relocation requirements are outlined in
the Relocation Program Guide and the Relocation Payment Agreement.

Wealth Management Services

As a new leader within Key, we want to introduce you to the services that are
provided by Key Private Bank. Key Private Bank is specialized in working with
the unique needs of Key’s senior executives and can provide you with wealth
management services tailored to meet your personal financial circumstances. A
representative from Key Private Bank will be calling on you soon to welcome you
on board and to introduce you to your Key Private Bank relationship manager.

Employee Benefits

As an employee of Key you also will be eligible for the following Key benefits:



--------------------------------------------------------------------------------

  •  

Participation in the KeyCorp 401(k) Savings Plan and KeyCorp Long Term
Disability Plan.

  •  

An opportunity to enroll in Key’s Medical Plan, Dental Plan, Vision Plan, Group
Term Life Plan, and Accidental Death and Dismemberment Plan. Coverage under
Key’s plans generally begins on the first day of the month following your
employment date.

  •  

You will be entitled to paid time off (“PTO”) which will be prorated for the
remainder of 2013 based on your date of hire. For 2014, you will be entitled to
25 days of PTO.

Additional benefits are outlined in the New Employee Welcome Packet, which will
be mailed to your home under separate cover. Please know that Key reserves the
right to revise and terminate the various benefits and plans that are outlined
in this Offer Letter at any time and for any reason.

Section 409A Requirements

The terms and conditions of this Offer Letter will be administered in accordance
with the requirements of Section 409A of the Internal Revenue Code, which
strictly regulates the time and form of payment of all deferred compensation. If
you are a “specified employee” of KeyCorp at the time of your separation from
service, the distribution of any vested deferred compensation outlined herein
will not be made to you until the first day of the seventh month following your
separation from service, as required under the provisions of Section 409A. If
you are subject to this payment limitation at the time of your separation, you
will be notified by Key.

Compensation Conditions

Please note that your eligibility for continued employment, bonuses, and other
benefits set forth in this Offer Letter is conditioned upon (i) your transfer
and maintenance of all required licensing and registration requirements, if
applicable, (ii) your continuing acceptable job performance and (iii) your
continuing and active employment in substantially the same position for which
you are currently being hired. In the event that you are not performing in an
acceptable manner, or you are not in such active employment, or have failed to
transfer and maintain your licensing or registration requirements at the time
such amounts become due and payable, Key shall have no obligation to continue to
employ you or to pay such additional amounts to you.

Non-Solicitation of Key Customers

During the course of your employment at Key you may become aware of Key’s
customers through access to confidential or proprietary information. Except in
the performance of your duties for Key, you acknowledge and agree that from your
employment date through a period of twelve months following your termination of
employment with Key for any reason, you will not, directly, or indirectly, for
yourself or on behalf of any other person or entity, call upon, solicit, or do
business with (other than for a business which does not compete with any
business or business activity conducted by Key) any Key customer or potential
Key customer with whom you interacted, became acquainted, or learned of through
access to Key information while you were performing services for Key during your
employment with Key.



--------------------------------------------------------------------------------

Offer Contingency

This employment offer and the compensation payable to you as set forth above are
contingent upon your satisfactory completion of the following, in Key’s
judgment:

 

  •  

Application for employment and any required related documents;

  •  

Review of references, a pre-employment drug screen, a domestic background
investigation, and in certain instances, a review of your credit history (where
permitted by law);

  •  

A review of your criminal offenses, if any, including FDIC prohibited offenses,
as well as a review of court records and pre-employment fingerprinting (where
permitted by law).

Key reserves the right to withdraw its offer of employment or to terminate your
employment (if you become employed at Key) if the results of any of the
foregoing reviews are determined by Key to be unsatisfactory.

Please know that as a condition of your employment and continued employment at
Key, you are and will be required at all times to comply with Key’s policies and
rules, which may change from time to time, including, but not limited to the
rules and policies regarding trade secrets, intellectual property, the
non-solicitation of employees, and Key’s Code of Ethics.

Representations to Key

You understand and agree that this offer is contingent upon your execution a
Memorandum of Understanding with Key prior to your start date confirming your
post-employment obligations to your prior employer regarding the
non-solicitation of customers and/or employees of your prior employer and which
reflects your agreement to maintain the confidentiality of your prior employer’s
confidential, proprietary and trade secret information and other any
post-employment obligations.

You represent, and you warrant to Key, that you will enter into agreement(s)
with your prior employer that address your post-employment obligations to your
prior employer. In the event that you fail to abide by the terms of this Offer
Letter, the Memorandum of Understanding, and/or the agreements with your prior
employer, or in the event that Key learns that you have additional
post-employment obligations to your prior employer which you have not disclosed
and are not addressed in the above-referenced agreements or the Memorandum of
Understanding, Key will have the right to withdraw this offer or terminate your
employment if you have already become employed with Key. You acknowledge and
agree that you will have no recourse against Key in the event of such an action.

Don, this Offer Letter sets out the complete terms of Key’s offer to you. Please
do not construe it as a contract of employment for a fixed period of time. Your
employment with Key will be as an “at-will” employee; just as you are free to
terminate your employment with Key at any time and for any reason, Key similarly
maintains the right to terminate your employment at any time and for any reason.



--------------------------------------------------------------------------------

Please signify your acceptance of this Offer Letter by signing in the spaces
provided below and return it to me. Please keep a copy of this Offer Letter for
your records. This Offer Letter may be executed in counterparts and by facsimile
signature, as well as electronic transmissions thereof and it shall be treated
as an original.

This Offer Letter supersedes all previous oral or written communications
regarding your employment with Key.

Welcome! We are pleased that you will be joining us at Key!

 

  

Sincerely,

     

/s/ Beth E. Mooney

Beth E. Mooney

Chairman and Chief Executive Officer

KeyCorp

  

 

AGREED TO:    

/s/ Donald R. Kimble, Jr.

     

May 19, 2013                    

Donald R. Kimble, Jr.      

(Date)